                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,
Author, Civil Rights Leader (Bower);
                                               8:21CV165
                 Plaintiff,

     vs.                                 MEMORANDUM AND ORDER

PETE RICKETTS, Governor of Nebraska;
LT. GOVENOR OF NEBRASKA, TONY
VARGAS, Senator; JUSTIN WAYNE,
Senator; MIKE FLOOD, Senator; ANNA
WISHART,          Senator;       PATTY
PANSINGBROOKS,         Senator;   KATE
BOWLS, Senator; MARVEN DORN,
Senator; BRAD ASHFORD, Senator; JOHN
CAVANAUGH, Senator; JOHN STINNER,
Senator; MIKE GROANE, Senator; TERREL
MCKENNY, Senator; MCCALLISTER,
Senator;   MACHALA        CAVANAUGH,
Senator; GUIEST, Senator; LEGAL AID
FOR EACH INDIVIDUAL SENATOR,
REPUBLICAN PARTY OF NEBRASKA
STATE SENATE, DEMOCRADIC PARTY
OF NEBRASKA STATE SENATE,
CENSORSHIP        COMITTE       BOARD,
NEBRASKAS STATE PARDONS BOARD,
YOUNG REPUBLICANS ORGINIZATION
OF NEBRASKA, PAUL HAMMAL, Omaha
World Harold; JOANN YOUNG, Lincoln
Journal     Star;   DEVELOPMENTAL
DISABILITY SERVICES, DEPARTMENT
OF HEALTH & HUMAN SERVICES, CITY
OF      LINCOLN,     LINCOLN      CITY
LIBRARIES, DRUE L. BOWER, BRENDA
STINSON, and JEVON WOODS,

                 Defendants.
      This matter is before the court on Plaintiff’s Motion for Leave to Proceed in Forma
Pauperis (“IFP”). (Filing 6.) The court has received a certified copy of Plaintiff’s trust
account statement. (Filing 7.) Plaintiff is permitted to proceed IFP.

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to pay the
full amount of the court’s $350.00 filing fee by making monthly payments to the court,
even if the prisoner is proceeding IFP. 28 U.S.C. § 1915(b). “[T]he PLRA makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files an
appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997); Jackson v. N.P. Dodge Realty
Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

        Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing fee in
the amount of 20 percent of the greater of Plaintiff’s average monthly account balance or
average monthly deposits for the six months preceding the filing of the complaint.
Plaintiff’s account balance is $0.00, and the court cannot assess an initial partial filing fee.
However, as set forth in 28 U.S.C. § 1915(b)(4), “[i]n no event shall a prisoner be
prohibited from bringing a civil action . . . for the reason that the prisoner has no assets and
no means by which to pay the initial partial filing fee.” When the prisoner is unable to pay
the initial partial filing fee due to a lack of funds, the requirement that the initial partial
filing fee will be paid at the outset of the case is suspended. See Jackson, 173 F. Supp. 2d
at 957 n. 9. Instead, “the whole of the . . . filing fees are to be collected and paid by the
installment method contained in § 1915(b)(2).” Henderson v. Norris, 129 F.3d 481, 484
(8th Cir. 1997). This matter will therefore proceed without payment of the initial partial
filing fee as set forth below.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Motion for Leave to Proceed IFP (Filing 6) is granted. The filing
fee shall be collected and remitted, as funds exist, in the manner set forth in 28 U.S.C. §
1915(b)(2). Until the full filing fee of $350.00 is paid, the prisoner shall be obligated to
pay, and the agency having custody of the prisoner shall forward to the clerk of the court,
20 percent of the preceding month’s income in such months as the account exceeds $10.00.




                                               2
       2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff’s current institution.

      3.      The next step in Plaintiff’s case will be for the court to conduct an initial
review of Plaintiff’s claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course of
business.

       Dated this 3rd day of May, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge




                                            3
